Citation Nr: 0502930	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-12 176	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a liver disability, 
claimed as secondary to drug and alcohol abuse.  

2.  Entitlement to service connection for emphysema.  

3.  Entitlement to service connection for a traumatic 
posterior subcapsular cataract of the right eye.  

4.  Entitlement to service connection for a dental condition.

5.  Entitlement to service connection for the residuals of a 
head injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from February 1977 to 
November 1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2002 and subsequent rating decisions of 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO). 

The claim for service connection for the residuals of a head 
injury must be REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part concerning this 
claim.  The Board, however, will decide his other claims.  


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  There is no clinical evidence or opinion of record 
indicating the veteran currently has a liver condition; and 
even if the Board assumes he does, by his own admission it is 
the result of his chronic alcohol and drug abuse - which, as 
willful misconduct, is a statutory bar to granting service 
connection.  

3.  The veteran's current emphysema is not shown to be 
causally related to an injury or disease in service.  

4.  The veteran's current traumatic posterior subcapsular 
cataract of the right eye is not shown to be causally related 
to an injury or disease in service.  

5.  Tooth #14 was extracted more than 180 days after entrance 
into service.  


CONCLUSIONS OF LAW

1.  The veteran does not have a liver condition that was 
incurred or aggravated during service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2004).

2.  Emphysema was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

3.  A traumatic posterior subcapsular cataract of the right 
eye was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).

4.  Service connection for Tooth #14, for treatment purposes 
only, is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.381 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  
See, too, Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
This was accomplished in this case as a development letter 
was mailed to the veteran in January 2002, prior to the May 
2002 rating decision being appealed.  He received an 
additional VCAA development letter in December 2002, prior to 
adjudicating his head injury claim in February 2003.

Regarding the VA's duty to assist the veteran with his claim, 
the Board concludes that the discussions in the May 2002 and 
February 2003 rating decisions appealed, the March 2003 and 
April 2004 statements of the case (SOCs), and several letters 
over the years - particularly the January 2002 and December 
2002 RO letters mentioned, informed the veteran of the 
information and evidence needed to substantiate his claims, 
whose specific responsibility - his or VA's, it was for 
obtaining the supporting evidence, what evidence had been 
received, and indicated he should submit all relevant 
evidence in his possession.  When considered collectively, 
the RO's decisions, SOCs, and various letters informed him 
of:  why the evidence on file was insufficient to support his 
position that his conditions claimed should be service 
connected; what evidence the record revealed; what VA was 
doing to develop the claims; and what information and 
evidence was needed to substantiate his claims.  The January 
2002 and December 2002 VCAA letters, especially, specifically 
informed him of what he should do in support of his claims, 
including perhaps having a hearing, where to send the 
evidence, and what he should do if he had questions or needed 
assistance.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
So he was, in essence, informed to submit everything relevant 
he had regarding his claims.  

The RO obtained records from the service department and VA.  
The veteran also was provided a VA eye examination.  
Moreover, there is no suggestion or argument that he was 
prevented from submitting evidence or argument in support of 
his claims.  In other words, there is no evidence missing 
from the record that must be part of the record for him to 
prevail on the claims.  VAOPGCPREC 7-2004.

The content of the VCAA notices, therefore, substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice as to 
content is not required. 

II.  Governing Laws, Regulations and Legal Analysis

Service connection may be granted for disability due to a 
disease contracted or an injury sustained while on active 
duty in the military, or for aggravation during service of a 
pre-existing condition beyond its natural progression.  
38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Also, 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001), held that a veteran can receive compensation for 
an alcohol or drug abuse disability acquired as secondary to, 
or as a symptom of, his or her service-connected disability.



The Allen decision explicitly overruled prior decisions on 
this subject from the United States Court of Appeals for 
Veterans Claims (Court), including in particular Barela v. 
West, 11 Vet. App. 280 (1998).  (The Allen decision also 
appears to overrule, either in total or in part, two 
precedent opinions issued by the VA General Counsel, 
including VAOPGCPREC 2-98 and VAOPGCPREC 7-99).

In Allen, the Federal Circuit held that 38 U.S.C.A. § 1110 
permits a veteran to receive compensation for an alcohol or 
drug abuse disability acquired as secondary to, or as a 
symptom of, a veteran's service-connected disability.

In other words, section 1110 does not preclude compensation 
for an alcohol or drug abuse disability secondary to a 
service-connected disability, or use of an alcohol or drug 
abuse disability as evidence of the increased severity of a 
service-connected disability.  Rather, the statute precludes 
compensation only for (a) primary alcohol abuse disabilities, 
and (b) secondary disabilities (such as cirrhosis of the 
liver) that result from primary alcohol abuse.

The Federal Circuit defined "primary" as meaning an alcohol 
abuse disability arising during service from voluntary and 
willful drinking to excess.

As a more general matter, service connection for a disability 
is focused upon (1) the existence of a current disability; 
(2) the existence of the disease or injury in service, and; 
(3) a relationship or nexus between the current disability 
and any injury or disease during service.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992);  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability); Degmetich v. Brown, 
104 F.3d 1328 (1997) (In the absence of proof of present 
disability, there can be no valid claim).   



A.  Liver Disability

The veteran's service medical records (SMRs), as well as 
subsequent post-service medical records, are negative for any 
diagnosis of a liver condition.  

The veteran contends that he is entitled to service 
connection for a liver disability because the condition was 
caused by his drug and alcohol abuse in service.  

As noted above, even if the veteran has a liver disorder due 
to alcohol/drug abuse, such disorder cannot be service 
connected as a matter of law.  See Allen, supra.  See, too, 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (discussing the 
situation where, as here, a veteran has failed to state a 
claim upon which relief can be granted - analogous to Rule 
12(b)(6) of the Federal Rules of Civil Procedure).

Also, if not given this assumption - meaning the Board 
presumes the veteran does not have a current liver disorder 
- then his claim for this condition still must fail because 
his statements, as a layperson without medical training, do 
not constitute competent medical evidence that he has such a 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998), citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  

Since, for these reasons, the preponderance of the evidence 
is against the veteran's claim, the benefit-of-the-doubt 
doctrine does not apply and his claim must be denied.  38 
C.F.R. § 3.102; Cartwright v. Derwinski, 2 Vet. App. 24, 26 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



B.  Emphysema

The veteran's service medical records are negative for 
emphysema or other respiratory condition.  VA medical records 
reveal that he complained of shortness of breath in July 
1999.  He related a history of emphysema.  He was diagnosed 
with pneumonia, some changes consistent with chronic 
obstructive pulmonary disease (COPD) were noted on x-ray, and 
the pneumonia was noted to have resolved two weeks later.  
From 2000 to 2002, he was repeatedly diagnosed with severe 
emphysema.  He was advised to quit smoking.  

There is absolutely no medical evidence of record whatsoever 
indicating the veteran's current emphysema is due to his 
service in the military - as opposed to, for example, his 
chronic smoking.  See Cuevas; Rabideau, supra.  And he has 
not alleged, and the evidence does not otherwise suggest, 
that his chronic smoking is somehow attributable to his 
military service.  And even if he did make this allegation, 
since he filed his claim after June 9, 1998, it still would 
have to be denied as a matter of law.  See, e.g., 38 U.S.C.A. 
§§ 1103, 1112, 1116 (West 2002).  See also 38 C.F.R. § 3.300 
(2003).  See, too, VAOPGCPREC 2-93 (January 13, 1993); 
VAOPGCPREC 19-97 (May 13, 1997).

The veteran's personal statements, as a layperson without 
medical training, do not constitute competent evidence that 
his current emphysema, diagnosed many years after service, is 
due to service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also Mercado-Martinez v. West, 11 Vet. 
App. 415, 419 (1998), citing Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  And since, for these reasons, the 
preponderance of the evidence is against his claim, the 
benefit-of-the-doubt doctrine does not apply.  38 C.F.R. § 
3.102; Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



C.  Traumatic Posterior Subcapsular Cataract of the Right Eye

The veteran service medical records reveal that he was 
treated for mild conjunctivitis of both eyes in August 1979.  
In October 1979, a cyst of the right upper eyelid was 
diagnosed.  

The veteran was granted service connection for a cyst of the 
right upper eyelid retroactively effective from the day 
following his separation from military service.  

The veteran was hospitalized at a VA facility from December 
1987 to January 1988.  He stated that he was struck with a 
razor blade in the right eye two weeks earlier.  He underwent 
repair of a corneal laceration, anterior chamber 
reconstruction, and tectonic graft of the right eye.  

A VA eye examination was conducted in April 2002.  The 
veteran noted that he injured his right eye with a razor 
blade in 1989, and that vision in that eye had been poor 
since then.  The diagnosis was traumatic posterior 
subcapsular cataract of the right eye, and myopia.  

The veteran contends that he has traumatic posterior 
subcapsular cataract of the right eye due to service.  But 
the only support for his contention that his traumatic 
posterior subcapsular cataract of the right eye is due to 
service is found in his own statements.  And he is not 
qualified to render a medical diagnosis or a medical opinion 
concerning the etiology of this condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Mercado-
Martinez v. West, 1 Vet. App. 415, 419 (1998), citing Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992).  

So, for these reasons, the preponderance of the evidence is 
against the claim, meaning the benefit-of-the-doubt rule does 
not apply.  38 C.F.R. § 3.102; see also Schoolman v. West, 12 
Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  Thus, the appeal is denied.




D.  Dental Claim

The veteran's service medical records show that, during an 
examination performed for Regular Army ("RA") enlistment in 
November 1976, his teeth were noted to have been acceptable.  
He began serving on active duty in February 1977.  
Service dental records dated August 30, 1977 show that tooth 
#14 was extracted.  He contends that he is entitled to 
service connection for his now poor dentition as his teeth 
are falling out due to gum disease (i.e., periodontitis).  

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma will be eligible for VA dental care on a 
Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 
17.161(c).  For these purposes, the term "service trauma" 
does not include the intended effects of therapy or 
restorative dental care and treatment provided during a 
veteran's military service.  VA O.G.C. Prec. Op. No. 5-97, 62 
Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 3.306(b)(1) 
(2004).

Here, the veteran does not contend, nor does the evidence 
otherwise show, that he sustained any trauma to his teeth in 
service.  

Service connection for dental conditions, however, also can 
be established as follows:  (a) treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in § 17.161 of this 
chapter.

(b) The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service.  
When applicable, the rating activity will determine whether 
the condition is due to combat or other inservice trauma, or 
whether the veteran was interned as a prisoner of war.



(c) In determining service connection, the condition of teeth 
and periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.

(d) The following principles apply to dental conditions noted 
at entry and treated during service:  (1) teeth noted as 
normal at entry will be service connected if they were filled 
or extracted after 180 days or more of active service; (2) 
teeth noted as filled at entry will be service connected if 
they were extracted, or the existing filling was replaced, 
after 180 days or more of active service; (3) teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected; (4) teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service; (5) teeth noted at entry as 
nonrestorable will not be service connected, regardless of 
treatment during service; (6) teeth noted as missing at entry 
will not be service connected, regardless of treatment during 
service.

(e) The following will not be considered service connected 
for treatment purposes:  (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service or 
was due to combat or in-service trauma; and (4) impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.

(f) Teeth extracted because of chronic periodontal disease 
will be service connected only if they were extracted after 
180 days or more of active service.  38 C.F.R. § 3.381.



In this particular case, Tooth #14 was extracted more than 
180 days after the veteran entered service, and the preceding 
service dental records are silent as to the condition of that 
tooth.  As the Board is unsure when Tooth 14 became diseased, 
with application of benefit of the doubt provisions on the 
veteran's behalf, the Board finds that the evidence supports 
the award of service connection for tooth #14, but for 
treatment purposes only.  See 38 C.F.R. § 3.102 (2004).  As 
the record contains no other evidence that additional teeth 
were treated or extracted in service, service connection for 
any other teeth for treatment purposes is not warranted; 
and the benefit-of-the-doubt rule does not apply.  38 C.F.R. 
§ 3.102; see also Schoolman v. West, 12 Vet. App. 307, 311 
(1999), Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  .


ORDER

Service connection for a liver disability, claimed as 
secondary to alcohol abuse, is denied.  

Service connection for emphysema is denied.

Service connection for traumatic posterior subcapsular 
cataract of the right eye is denied.

Service connection for Tooth #14, for treatment purposes 
only, is granted.  


REMAND

The veteran's service medical records reveal that he 
sustained a closed head injury and laceration to his left 
eyelid and lower ear in a motor vehicle accident (MVA) in 
January 1978.  An x-ray showed a previous fracture of the 
nasal bone.  VA medical records from 2000 to the present show 
that he repeatedly complained of headaches.  He claims that 
his headaches are the result of his motor vehicle accident in 
service.  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary of VA under 38 U.S.C.A. 
§ 5103A(a) shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d)(1) (West 2002).  An examination should be 
obtained to determine if the veteran has any current 
residuals of his head injury in service.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any treatment for head injury that are 
not currently on file.

2.  Upon completion of the above, 
schedule the veteran for an appropriate 
VA examination to determine whether it is 
at least as likely as not that if he 
suffers from any residuals of his head 
injury in service.  And to facilitate 
making this determination, please take 
note of the report of his service medical 
records pertaining to his January 1978 
motor vehicle accident.  Also consider 
the other relevant evidence in his claims 
file.

3.  Then readjudicate the veteran's claim 
based on the additional evidence 
obtained.  If it continues to be denied, 
send him and his representative a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the claim to the Board 
for further appellate consideration.



The veteran need take no action until he is further informed.  
The purpose of this REMAND is to obtain further development 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


